DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant that the cited references do not teach the claim elements.
Regarding claims 1 and 11, the cited prior art makes obvious the claim elements including the newly amended feature.  The combination makes obvious the feature, wherein the headset “sens[es] a direction to said person and reducing a volume of a speaker of said headset in said determined direction” because in the combination, Zelepugas makes obvious that the audio is muted in a single ear to alert the user to the direction (see Zelepugas, ¶ 0084, 0091, and 0097), then Benson makes obvious the feature of “reducing [a] volume” instead of muting (see Benson, ¶ 0050-0051, 0053, 0057, and 0059), and last, Gollbach further makes obvious the step of identifying the speaking person (see Gollbach, ¶ 0030-0031 and 0034, wherein it is obvious to have the headset detecting approaching objects, such as an approaching person, and warn the user by lowering the volume of the headset in the direction of the approaching person).  The cited prior art teaches and makes obvious this newly amended feature in combination with the previously claimed features (see the following 35 USC 103 rejections in the following).  
Regarding claims 2-8 and 12-18, see the preceding response with respect to claims 1 and 11.  The cited prior art of record makes obvious the features of the independent claims, and likewise makes .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan et al., US 2014/0093091 A1 (previously cited and hereafter Dusan) further in view of Zelepugas, US 2012/0280824 A1 (previously cited), Zurek, US 5,764,778 (previously cited), Benson et al., US 2013/0293723 A1 (previously cited and hereafter Benson), Gollbach et al., US 2014/0314242 A1 (previously cited and hereafter Gollbach), and Ishikawa et al., US 5,654,690 A (previously cited and hereafter Ishikawa). 
 	Regarding claim 1, Dusan teaches a method comprising “a game headset operatively coupled to a gaming system” by disclosing different types of electronic devices with voice communication capabilities (see Dusan, ¶ 0002-0003, 0064-0068, and figure 17, figure 18, unit 30, figure 19, unit 32, and figure 20, units 10 and 50, where different electronic devices (10), such as a computer (30), handheld device (32), or tablet computing device (50), are coupled to a headset, see ¶ 0031 and figure 2, units 100 and 110).  Dusan teaches that the headset “receiv[es] audio from an audio source and output[s] said audio via speakers of said headset” by disclosing an earbud, or other type of headset, which receives audio from a variety of electronic devices, including game platforms, such as the handheld gaming system of figure 19 and/or 20 (see Dusan, ¶ 0031, figure 2, unit 110, where the headset is coupled to a consumer electronic device, and see Dusan, ¶ 0064 and 0067-0068, and figure 19, unit 32, and figure 20, units 10 and 50, where the consumer electronic device (10) is a handheld gaming platform (32) or a tablet computing device (50) providing a gaming platform).  Next, Dusan teaches that the headset 
Zelepugas teaches an audio awareness apparatus, system, and method to alert the user to a noisy and/or approaching objects (see Zelepugas, abstract).  Zelepugas teaches a headphone that uses microphones to detect loud objects (see Zelepugas, ¶ 0008, 0010, 0075-0077, 0081-0082, and 0084-0086, figure 1, units 28, and figure 3, units 50, 56, 66, and 76).  Additionally, the headphone uses range sensors to detect approaching objects and warn the headphone user of said objects (see Zelepugas, ¶ 0012-0014, 0078, 0081-0082, and 0084-0086, figure 3, units 50, 54, 64, and 74).  Zelepugas teaches that the warning can mute or interrupt the audio signal to the left and right ear, and that the warning is sent to only one ear to alert the user of the direction of the threat (see Zelepugas, ¶ 0084, 0091, and 0097).  Therefore, Zelepugas teaches a headband, such as the back-band, with one or more sensors facing the rear of the user.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Dusan with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards and the directions of said important sounds or moving hazards while the gaming headset is outputting audio (see Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 
Zurek teaches a hearing aid headset with an array of microphones on the headband (see Zurek, abstract).  Specifically, Zurek teaches an array of microphones consisting of four matched directional microphones and illustrates the rear facing microphones in the headband of the headset (see Zurek, column 2, lines 50-67 and figure 1, units 14 and 21a-24a).  One of ordinary skill in the art at the time of the effective filing date would have found it an obvious structural variation to place the one or more sensors in one or more of the ear cups, the front side of the headband, and the back side of the headband to try to determine if sensing the surrounding environment improves.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Dusan and Zelepugas with the construction feature of Zurek and expect the gaming headset to sense the surrounding environment in a plurality of directions, such as the forward, side, and rear directions, in order to alert the user to important sounds or moving hazards while the gaming headset is outputting audio (see Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097, in view of Zurek, column 1, lines 42-50).  However, the combination does not appear to disclose at least the feature of “reducing volume of said audio output via said speakers when said sensing of said surrounding environment includes sensing a proximity of a person using an infrared sensor and identity of said person using said microphone in said headset”.     
Benson similarly teaches a method of adjusting the operation of a headset used for gaming, wherein certain ambient sounds are detected and cause the headset to alert the user of those detected sounds (see Benson, abstract, ¶ 0013-0016, figure 1, ¶ 0050-0055 and 0069).  In particular, Benson teaches a head mountable display (HMD) for use with a separate game machine, and the HMD uses a detector to detect the sounds associated with the “other people wishing to gain the user's attention” just like the noise cancelling headset that Benson also discloses with respect to figure 1 (see Benson, ¶ 
sens[es] a direction to said person and reducing a volume of a speaker of said headset in said determined direction” because Zelepugas makes obvious that the audio is muted in a single ear to alert the user to the direction, Benson makes obvious the feature of “reducing [a] volume” instead of muting, and Gollbach further makes obvious the step of identifying the speaking person (see Zelepugas, ¶ 0084, 0091, and 0097, in view of Benson, ¶ 0050-0051, 0053, 0057, and 0059, further in view of Gollbach, ¶ 0030-0031 and 0034, wherein it is obvious to have the headset detecting approaching objects, such as an approaching person, and warn the user by lowering the volume of the headset in the direction of the approaching person).  However, the combination does not appear to teach the feature of “communicating, based on said sensing said surrounding environment, a visual alert that is overlaid on game video shown on a visual display external to said game headset”.

Therefore the combination of Dusan, Zelepugas, Zurek, Benson, Gollbach, and Ishikawa makes obvious:  
“A method, comprising: 
in a game headset operatively coupled to a gaming system: 
receiving audio from an audio source and outputting said audio via speakers of said headset;” (see Dusan, ¶ 0002-0003, 0031, figure 2, units 100 and 110, ¶ 0064-0068, and figure 17, figure 18, unit 

“while outputting said audio via said speakers, sensing a surrounding environment of said headset using a plurality of sensors, a plurality of sensors in each ear cup of said headset and one or more sensors being in a front side of a headband coupling said ear cups and one or more sensors being in a back side of said headband coupling said ear cups;” (see Dusan, ¶ 0032-0034, figure 2, units 111F, 111R, 112, and 121_1 – 121_M, ¶ 0044, and figure 3, unit 130, in view of Zelepugas, ¶ 0008, 0010, 0012-0014, 0075-0078, 0081-0082, and 0084-0086, figure 1, units 28, and figure 3, units 50, 54, 56, 64, 66, 74, and 76, and further in view of Zurek, column 1, lines 42-50, column 2, lines 50-67 and figure 1, units 14 and 21a-24a, which makes obvious sensors, such as microphones and range sensors, to detect sounds and/or approaching objects in order to warn the headphone user of said sounds and/or objects, where the plurality of sensors are placed in the ear cups and the front and back side of a headband for sensing the surrounding environment in several directions around the wearer of the gaming headset);

“reducing volume of said audio output via said speakers when said sensing of said surrounding environment includes sensing a proximity of a person using an infrared sensor and identity of said person using said microphone in said headset;” (see Benson, ¶ 0050-0051, 0069, 0082-0083, 0094, and 0098, and see Gollbach, ¶ 0031, 0034, and 0038, which makes obvious these features in a gaming headset, where the presence of a person is detected by an IR sensor that detects that person is approaching, and also makes obvious that an identity of the person is detected through speech recognition, such that the headset reduces and/or mutes the volume of audio output mutes to alert the headset wearer of the approaching person and/or play the detected speech, such as the identified person calling the headset user’s name); 

“sensing a direction to said person and reducing a volume of a speaker of said headset in said determined direction; and” (see Zelepugas, ¶ 0084, 0091, and 0097 in view of Benson, ¶ 0050-0051, 0053, 0057, and 0059, further in view of Gollbach, ¶ 0030-0031 and 0034, wherein it is obvious to have the headset detecting approaching objects, such as an approaching person, and warn the user by lowering the volume of the headset in the direction of the approaching person)

“communicating, based on said sensing said surrounding environment, a visual alert that is overlaid on game video shown on a visual display external to said game headset.” (see Zelepugas, ¶ 0084, Benson, ¶ 0104-0105, and Gollbach, ¶ 0031, 0034, and 0038, in view of Ishikawa, column 10, line 59 - column 11, line 2, wherein it would be obvious to combine an audible alert and a visual alert to provide more information, such as an emergency exit map).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “the method according to claim 1, comprising adjusting operation of said headset based on said sensed surrounding environment, …” (see Dusan, ¶ 0058-0060, 0062 and figures 11-13 and 15, wherein another beamforming operation can track a plurality of environmental noises when the VAD 
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious “the method according to claim 2, wherein said generated one or more notifications comprises one or more of: an audio alert and a vibration alert.” (see Ishikawa, column 10, lines 62-66, wherein the audio emergency information is sent to the headphones for an audio, or audible, alert).
 Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious “the method according to claim 3, comprising outputting a visual alert for presentation on said visual display that presents said video corresponding to said audio.” (see Dusan, ¶ 0068 in view of Ishikawa, column 10, line 59 - column 11, line 2).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “the method according to claim 1, wherein at least one of said sensors comprises an infrared sensor in said headset.” (see Zelepugas, ¶ 0014, where the ranges sensors are selected from known types to detect distance, such as infrared, and further see Benson, ¶ 0069, 0082-0083, 0094, 0098 and figures 12 and 14, wherein a passive infrared system is associated with a headset for detecting moving objects). 
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, comprising: 
detecting whether a first condition is present in said surrounding environment of said headset;”
(see Gollbach, ¶ 0034, where a user is alerted to another person trying to get their attention, and Benson, ¶ 0082-0083, 0094, and 0098, teaches a method that detects objects approaching the wearer)
 

(see Gollbach, ¶ 0031 and Benson, ¶ 0051-0055, teaches that the reproduction, or video game, audio is reduced in level so that a wearer can hear the sounds in the environment)

“increasing said volume when said first condition is not detected in said surrounding environment of said headset.”
(see Benson, ¶ 0053, teaches that the reduction in audio level is temporary, so it is clear that the volume is increased after some time).

Regarding claim 7, see the preceding rejection with respect to claims 1 and 6 above.  The combination makes obvious “method of claim 1, comprising: 
detecting whether a first condition is present in said surrounding environment of said headset;”
(see Gollbach, ¶ 0034, where a user is alerted to another person trying to get their attention, and Benson, ¶ 0050, 0082-0083, 0094, and 0098, teaches a method that detects objects approaching the wearer)
 
“muting said volume when said first condition is detected in said surrounding environment of said headset; and”
(see Gollbach, ¶ 0031 and Benson, ¶ 0051-0055, teaches that the reproduction, or video game, audio is extinguished in level (e.g., extinguishing reads on muting, see Benson, ¶ 0053), so that a wearer can hear the sounds in the environment)

“unmuting said volume when said first condition is not detected in said surrounding environment of said headset.”
(see Benson, ¶ 0053, teaches that the extinguished audio level is temporary, so it is obvious to unmute the audio after the interruption).

Regarding claim 8, see the preceding rejection with respect to claim 2 above.  The combination makes obvious “the method according to claim 2, wherein said game headset receives sensor information from sensors external to said headset.” (see Dusan, figure 2, units 111F, 111R1 and 121_1-121_M).
Regarding claim 11, see the preceding rejection with respect to claim 1.  The combination makes obvious the method of claim 1, and likewise makes obvious the system with these features for the same reasons.  In particular, in the combination, Dusan teaches a “system comprising: a headset comprising speakers and operable to: receive audio from an audio source and output said audio via said speakers” 
Next, Zelepugas discloses features such as receiving data about the surrounding environment using a plurality of sensors in the ear cups and the back-band, such as microphones and range sensors (see Zelepugas, ¶ 0008, 0010, 0012-0014, 0075-0078, 0081-0082, and 0084-0086, figure 1, units 28, and figure 3, units 50, 54, 56, 64, 66, 74, and 76).  Additionally, Zelepugas teaches that the warning can mute or interrupt the audio signal to the left and right ear, and that the warning is sent to only one ear to alert the user of the direction of the threat (see Zelepugas, ¶ 0084, 0091, and 0097).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Dusan with the features of Zelepugas for the purpose of alerting users to important sounds or moving hazards while the gaming headset is outputting audio (see Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097).  
In the combination, Zurek makes obvious a structural variation, where there are several microphones in the front side and back side of a headband for sensing the surrounding sound field (see Zurek, column 1, lines 42-50, column 2, lines 50-67 and figure 1, units 14 and 21a-24a).  As stated above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Dusan and Zelepugas with the construction feature of Zurek and expect the gaming headset to sense the surrounding environment in a plurality of directions, such as the forward, side, and rear directions, in order to alert the user to important sounds or moving hazards while the gaming headset is outputting audio (see Zelepugas, ¶ 0007-0008, 0010, 0012-0014, 0091, and 0097, in view of Zurek, column 1, lines 42-50).  
Next, Benson makes obvious additional features, such as making obvious the detection of an approaching person using infrared sensors so that the user is made aware of an approaching person and the user is not startled or shocked by their presence (see Benson, ¶ 0050-0051, 0069, 0082-0083, 0094, 
Then, in the combination, Gollbach makes obvious the features of reducing the volume of the output audio when sensing the presence and identity of a person to interrupt the user with the voice of the sensed person (See Gollbach, ¶ 0031, 0034, and 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Dusan, Zelepugas, Zurek, and Benson with the teachings of Gollbach for the purpose of alerting the user of another person trying to attract their attention while the user is wearing a headset while playing a video game so that the headset wearer can hear the identified other person (see Gollbach, ¶ 0001 and 0034).  The combination of the prior art makes obvious the feature that the headset is operable to “sensing a direction to said person and reducing a volume of a speaker of said headset in said determined direction” because Zelepugas makes obvious that the audio is muted in a single ear to alert the user to the direction, Benson makes obvious the feature of “reducing [a] volume” instead of muting, and Gollbach further makes obvious the step of identifying the speaking person (see Zelepugas, ¶ 0084, 0091, and 0097, in view of Benson, ¶ 0050-0051, 0053, 0057, and 0059, further in view of Gollbach, ¶ 0030-0031 and 0034, wherein it is obvious to have the headset detecting approaching objects, such as an approaching person, and warn the user by lowering the volume of the headset in the direction of the approaching person).    
Last, in the combination, Ishikawa makes obvious the visual alert feature, wherein a visual alert is overlaid on game video (see Ishikawa, column 5, lines 5-11 and column 10, line 59 - column 11, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing 
Regarding claim 12, see the preceding rejection with respect to claims 11 and 2 above.  The combination makes obvious the system of claim 11, and likewise makes obvious the system with these features for the same reasons as shown above with the method of claim 2.   
Regarding claim 13, see the preceding rejection with respect to claims 12 and 3 above.  The combination makes obvious the system of claim 12, and likewise makes obvious the system with these features for the same reasons as shown above with the method of claim 3.
Regarding claim 14, see the preceding rejection with respect to claims 13 and 4 above.  The combination makes obvious the system of claim 13, and likewise makes obvious the system with these features for the same reasons as shown above with the method of claim 4.
Regarding claim 15, see the preceding rejection with respect to claims 12 and 5 above.  The combination makes obvious the system of claim 12, and likewise makes obvious the system with these features for the same reasons as shown above with the method of claim 5.
Regarding claim 16, see the preceding rejection with respect to claims 11 and 6 above.  The combination makes obvious the method of claim 6, and likewise makes obvious the system according to claim 11 with the same additional features addressed above with respect to claim 6.
Regarding claim 17, see the preceding rejection with respect to claims 11 and 7 above.  The combination makes obvious the method of claim 7, and likewise makes obvious the system according to claim 11 with the same additional features addressed above with respect to claim 7.
Regarding claim 18, see the preceding rejection with respect to claims 11 and 8 above.  The combination makes obvious the system of claim 11, and likewise makes obvious the system with these features for the same reasons as shown above with the method of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koski et al., US 6,011,853 A (previously cited), teaches a voice activity detector (VAD) for allowing the analysis of background noise when the user is not talking (see column 6, lines 30-67);
Rast, US 2001/0046304 A1, Alley, US 2004/0179694 A1, Samadani, US 2008/0079571 A1, Goldstein et al., US 8,150,044 B2, Culbert et al., US 8,836,502 B2, Mohan et al., US 7,791,499 B2, Devenyi et al., US 8,068,025 B2, Georgiou et al., US 2012/0281856 A1, Anderson, US 2014/0044269 A1, Helbling, US 2014/0185828 A1, and Hui et al., US 2014/0140552 A1 (all previously cited), disclose similar features of detecting specific sounds in the environment and alerting the user of a headset to the sounds and/or conditions related to the sounds (see abstracts);
LeBoeuf et al., US 8,652,040 B2 and Morgan, US 2014/0176296 A1 (both previously cited), disclose similar features of monitoring the environment and/or health of a headset wearer (see abstracts); 
Anderson et al., US 2010/0205667 A1 (previously cited), teaches a warning system that detects other people based on facial recognition (see abstract); 
Di Censo et al., US 2016/0093207 A1 (previously cited), teaches a pedestrian information system, wherein a headset can detect hazards through various sensors and alert the user of said hazards (see abstract, figure 1, and ¶ 0018-0020); 
Tsunoda, US 2017/0083282 A1 (previously cited), teaches an information processing device that can sense the user’s condition and the condition of the user’s surrounding environment in order to decide how to present information to the user, such as adjusting the output volume of audio based on the presence of another person (see abstract, figure 1, ¶ 0031-0034 and 0052-0054); and
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653  
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653